Citation Nr: 1447189	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-12 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected allergic rhinitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran had active military service from December 1980 to December 2000.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This case was remanded in March 2014 in order to afford the Veteran his requested Board hearing.

In August 2014, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  At that time, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. 
§ 20.1304(c) (2013).  Therefore, the Board may properly consider such evidence.

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals a transcript of the August 2014 Board hearing as well as VA treatment records dated from January 2011 through March 2011, which were considered in the April 2012 statement of the case.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are no documents in the VBMS file.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, sleep apnea is related to his military service.


CONCLUSION OF LAW

Sleep apnea was incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for sleep apnea herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.   Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. 
§ 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, sleep apnea is not recognized as a chronic disease subject to presumptive service connection.  Therefore, service connection may not be established by a continuity of symptomatology.  However, as will be discussed below, the Veteran's and his spouse's lay statements regarding the onset and continuity of symptomatology associated with sleep apnea are not offered for the purpose of establishing service connection for such disorder on a presumptive basis, but rather address the onset of symptoms associated with the sleep apnea.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran testified that his sleep apnea started during his military service.  For the below reasons, the Board resolves all doubt in his favor and finds that sleep apnea is related to his military military service.  In this regard, the Board notes that the Veteran has alleged, in the alternative, that sleep apnea is secondary to his service-connected allergic rhinitis; however, as the Board awards service connection on a direct basis, there is no need to address such alternative theory of entitlement.

While the Veteran's service treatment records show significant treatment specific to sinusitis and rhinitis (with occasional associated sleep complaints), they are silent for any complaints, diagnosis, or treatment referable to sleep apnea.  Significantly, in reports of medical history dated in October 1980, November 1984, December 1992, November 1997, November 1999, and September 2000 the Veteran denied "frequent trouble sleeping."  He was discharged from service in December 2000 and was first diagnosed with obstructive sleep apnea by a private sleep study in November 2010.  

The Veteran submitted a claim for service connection for sleep apnea in December 2010.  At that time, he reported that he began having problems with snoring sometime between 1989 and 1993 and that such have continued since service.  He also submitted a December 2010 statement from his spouse wherein she reported that the Veteran did not snore between 1984 and 1989 but began snoring sometime in 1989.  In a September 2011 statement, the Veteran stated that he had been in contact with his roommate from military service, S.E., and that S.E. remembered the Veteran snoring as early as 1983.  In an April 2012 statement, J.P.M. stated that he served with the Veteran between 1988 and 1990 and that, during a deployment in 1989, the Veteran would snore so loud that he would wake up.  

The Veteran was afforded a VA examination for his sleep apnea in April 2012.  At such time, the examiner observed that the Veteran was first diagnosed with obstructive sleep apnea in 2010 and also noted the Veteran's report that his symptoms began 20 years earlier during military service due to problems he was experiencing with his rhinitis.  The examiner opined that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's military service.  In this regard, she noted that there was no notation in the service of sleep issues.  Rather, in reports of general examination dated in November 1984 and September 2000, the Veteran denied "frequent trouble sleeping."  The examiner further stated that, if documentation of such exists and had not been provided, such evidence should be forwarded to her for a new opinion.  

In a March 2014 statement, the Veteran's private physician, Dr. A.J.Q., stated that the Veteran was originally evaluated in December 2013 and underwent an overnight polysomnogram in January 2014 that demonstrated mild obstructive sleep apnea.  Dr. A.J.Q. opined that, in reviewing the Veteran's medical records, it was "as likely as not that he had Obstructive Sleep Apnea while on active duty."  Notably, this March 2014 statement is not actually signed by Dr. A.J.Q., but appears to be signed by M.B., L.P.N. (licensed practical nurse).  However, given the signature of M.B., the Board finds that this is still a competent and, thus probative, medical opinion.   See Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007) (a nurse's opinion provided within the scope of his or her training is competent medical evidence).

During the August 2014 Board hearing, the Veteran testified that he began having problems with chronic rhinitis, as well as snoring, while stationed in the Philippines from 1985 to 1987; however, his snoring increased in severity while he was subsequently stationed on the U.S.S. Constellation from 1989 to 1993.  He reported that he was going to do a sleep study in 1998, but was then deployed and did not follow-up with the study after his deployment due to other significant medical problems he was having at the time.  The Veteran also testified that he continued to have problems with his snoring after his military service.  The Veteran's spouse testified that she was married to the Veteran during his military service and noticed that he began having problems snoring when she was pregnant with their child in 1986/1987.  

Significantly, during the August 2014 hearing, the undersigned questioned the Veteran about denying difficulty sleeping in military service questionnaires dated in 1997 and 2000.  The Veteran indicated that, while he was having trouble sleeping during those times, he denied such on the questionnaires because he had not been diagnosed with a sleep disorder at the time and also thought that his sleep problems were merely a symptom of his diagnosed rhinitis.  

After a careful review of the recored, the Board notes that, while the April 2012 VA contract examiner opined that the Veteran's current sleep apnea was not related to his military service, this opinion does not adequately address the Veteran's competent and credible history of sleep problems beginning during military service.  In fact, she indicated that, if documentation of such exists and had not been provided, such evidence should be forwarded to her for a new opinion, thus suggesting that evidence of in-service symptomatology may alter her opinion.  Significantly, there is also the March 2014 positive opinion indicating that the Veteran's sleep apnea did begin during his military service.  Also, J.P.M. stated that, during a deployment in 1989, the Veteran would snore so loud that he would wake up.  Moreover, the Board finds that the Veteran and his spouse have competently and credibly testified to the onset of the Veteran's sleep apnea symptomatology, to include snoring, during his military service as well as a continuity of such symptomatology, which resulted in a confirmed diagnosis of sleep apnea in November 2010.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In summary, the Board finds that service connection is warranted as there is a positive nexus medical opinion of record indicating that the Veteran's sleep apnea began during his military service, and he and his spouse have competently and credibly testified to the onset and continuity of symptoms associated with sleep apnea.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that service connection for sleep apnea is warranted.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


